NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-36, 38 and 40-49 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a current mirror configured to draw a first current from the second node and apply a second current to the third node as cited with the rest of the claimed limitations.
Claims 2-9 are allowed based on the dependency from claim 1.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious a diode having a first terminal directly electrically connected coupled to the first node and a second terminal directly electrically connected coupled to a second node, said diode supplying a reverse current to the second node as cited with the rest of the claimed limitations.
Claims 11, 13-15, 17-18 and 38 are allowed based on the dependency from claim 10.
Claim 12 is allowed because the prior art of record does not disclose nor render obvious wherein the first current and second current have a same magnitude as cited with the rest of the claimed limitations.
Claims 40-41 and 44-46 are allowed based on the dependency from claim 12.
Claim 16 is allowed because the prior art of record does not disclose nor render obvious wherein the first and second current sources are arranged in a current mirror configuration as cited with the rest of the claimed limitations.
Claims 42-43 and 47-49 are allowed based on the dependency from claim 16.
Claim 19 is allowed because the prior art of record does not disclose nor render obvious a second current mirror configured to produce a second current at a third node, the second current having a same magnitude as the first current as cited with the rest of the claimed limitations.

Claim 26 is allowed because the prior art of record does not disclose nor render obvious producing a second current to a node, the second current being equal in magnitude to the first current as cited with the rest of the claimed limitations.
Claims 27-30 are allowed based on the dependency from claim 26.
Claim 31 is allowed because the prior art of record does not disclose nor render obvious producing a second current to a node, the second current being equal in magnitude to the first current as cited with the rest of the claimed limitations.
Claims 32-36 are allowed based on the dependency from claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842